Citation Nr: 0207644	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  98-09 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bronchiectasis, currently evaluated as 30 percent 
disabling. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to May 
1966.

In August 1999, the Board remanded the issues on appeal to 
the RO in Phoenix, Arizona for additional development, to 
include an additional VA examination.  The requested 
development has been completed and the case is ready for 
final appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims on appeal has been 
obtained by the RO.

2.  Manifestations of the service-connected bronchiectasis 
include subjective complaints of a chronic cough with sputum 
production and shortness of breath; objective evidence of 
considerable edema, occasional pulmonary hemorrhages, 
incapacitating episodes of infection of four to six weeks or 
a cough with purulent sputum associated with anorexia, weight 
loss, and frank hemoptysis which require constant antibiotic 
use have not been demonstrated. 

3. The veteran completed a year and a half of business 
college and last worked in 1993 as a salesman in a home 
maintenance store.

4.  The veteran's service-connected disabilities are not of 
sufficient severity as to prevent him from engaging in some 
form of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for service-connected bronchiectasis have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.96, 
4.97, Diagnostic Code 6601 (1996); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Codes 6600 and 6601 (2001).

2.  The criteria to warrant entitlement to TDIU benefits have 
not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claims.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board observes 
that the veteran has been informed of the elements to support 
his claims in the statement of the case and supplemental 
statement of the cases issued throughout the duration of the 
appeal.  In May 1999, the veteran testified before the 
undersigned Board member at the RO in Phoenix, Arizona 
concerning the issues on appeal.  Additionally, in August 
1999, the Board remanded the veteran's claims to the RO in 
order to afford the veteran a VA examination, which was 
conducted in May 2000.  In a letter to the veteran from the 
RO, dated in August 1999, the appellant was requested to 
submit additional medical evidence in support of his claims.  
Thereafter, the veteran submitted private medical records, 
dated in June and July 2000. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629. 

I.  Factual Background

The veteran filed a claim for increase for his service-
connected bronchiectasis in June 1996.  At that time, the 
veteran also filed VA Form 21-8940, Veteran's Application for 
Increased Compensation based on Unemployability.  A review of 
that form reflects that the veteran reported having last 
worked in June 1993 as a salesman at a home maintenance 
store, and that he earned $1,200.00 a month in gross 
earnings.  He reported that during the duration of his 
employment from February to June 1993, he had not lost any 
time from work because of illness.  He related that he had 
left his employment because of his "disability" and that 
during the previous year, his only income received was from 
disability benefits.  He reported that he had not tried to 
obtain employment since he became too disabled to work.  The 
veteran also indicated that he had completed up to one year 
of college, had received auto mechanic vocational training in 
high school, had attended "Naval Aircraft Schools" and had 
a year and a half of business college.  He also reported that 
in 1994, he had been approved for Social Security Disability 
benefits based on his service-connected lung and back 
disorders.  (A Social Security Determination Report reflects 
that the veteran is in receipt of Social Security Disability 
benefits since November 1992 with a primary disability of 
bronchiectasis and a secondary disability of peptic 
esophagitis.)   

Numerous VA and private medical reports, dating from 1989-
2000, reflect that the veteran has continued to seek 
treatment for his bronchiectasis.  A VA progress note, dated 
in February 1996, reflects that the veteran's lungs were 
clear to auscultation.  An assessment of bronchiectasis was 
entered.  An April 1996 VA progress note reflects that the 
veteran's had rhonchi in the right lower lobe.  An X-ray of 
the chest revealed no evidence of active pulmonary disease.  
Assessments of bronchiectasis and status-post right lower 
lobe resection were recorded.  An August 1996 VA progress 
note reflects that an examination of the respiratory system 
revealed scattered wheezes, and a clear productive cough.  An 
assessment of bronchiectasis was entered. 

A September 1996 VA general medical examination report 
reflects that the over the years, the veteran had a 
progressive cough, shortness of breath which he managed with 
a postural drainage, a percussor, an inhaler, and 
medications.  An examination of the veteran revealed that he 
was well developed and was in no acute distress. Auscultation 
of the lungs showed tissue paper rales, bilaterally.  There 
was no expiratory wheezing.  The veteran coughed 
intermittently during the examination.  The examiner 
indicated that in the morning, the veteran coughed up a half 
a cup full of either clear or thick yellow sputum.  The 
veteran related that he had postural drainage three times a 
day.  He was not dyspneic during the examination, and he was 
able to climb a flight of stairs quickly.  The examiner noted 
that the veteran was short of breath.  Pulmonary function 
studies showed FEV-1 and FEV-1/FVC of 87 and 83 pre 
bronchodilator, respectively.  Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
was 132 percent predicted.  The overall impression was that 
spirometry, lung volumes and diffusion capacity were all 
within normal limits.  An X-ray of the chest revealed no 
active pulmonary infiltrates or pleural effusion.  Post-
thoracotomy changes were shown on the right side with 
surgical clips in the region of the right hilum and there was 
scarring at the right base.  It was noted by the examiner 
that the veteran's chest had not significantly changed in 
appearance when compared with the previous examination in 
March 1994.  No acute chest findings were identified.  The 
impression of the VA examiner was bronchiectasis.  

In November 1997, the veteran filed an additional VA Form 21-
8940, Veteran's Application for Increased Compensation based 
on Unemployability.  A review of that report reflects that 
the veteran last worked in sales at a home maintenance store 
in May 1993, and that he had earned $900.00 a month in gross 
earnings.  He reported that during the duration of his 
employment from November 1992 to May 1993, he had lost two 
weeks from work because of illness.  The veteran related that 
he had left his last job because of his "disability," and 
that he expected to received disability retirement benefits.  
The veteran related that he had not tried to obtain 
employment since he became too disabled to work.  He 
indicated that he had completed up to one year of college, 
had received auto mechanic vocational training in high 
school, had attended "Naval Aircraft Schools" and had one 
and one-half years of business college.  He also reported 
that in 1994, he had been approved for Social Security 
Disability benefits based on his service-connected lung and 
back disorders.

When examined by VA in December 1997, the examiner indicated 
that he did not have the veteran's claims files for review 
prior to the examination, and that history was taken from the 
veteran.  The veteran indicated that he had worked until 
1993, but that over the years, he had developed a progressive 
and continuous cough with large amounts of sputum, dyspnea on 
exertion, and "exhaustion."  The examiner noted that the 
sputum was usually clear but that it became purulent with 
infections, and that the veteran had progressive bloody 
sputum such that he coughed up some blood, mixed with sputum, 
on a daily basis.  With reference to the dyspnea, the veteran 
indicated that he was unable to walk fast, and could slowly 
ascend the stairs.  He related that his cough was of such 
volume and frequency that he was up every hour or two through 
the night.  He related that he had chest pains, especially on 
the right which was ascribed to his bronchiectasis.  The 
veteran related that he had not been to the emergency room or 
admitted to the hospital for his breathing problems. 

An examination of the veteran's chest and lungs in December 
1997 revealed a right thoracotomy scar and dullness at the 
right base.  There were rhonchi and moist rales over the 
right posterior lung base and over the lingula on the left.  
Pulmonary function tests revealed FEV-1 87 percent pre and 
post bronchodilator.  FEV-1/FVC was 84 percent pre and post 
bronchodilator.  DLCO was 66 percent predicted.  The results 
revealed that spirometry, lung volumes were within normal 
limits.  There was a mild decrease in diffusing capacity. 

A May 2000 VA examination report reflects that the examiner 
reviewed the veteran's claims files prior to the examination, 
to include the 1997 pulmonary function studies, which he 
indicated were essentially within normal limits (80% of 
normal range).  The examiner related that the claims files 
documented a history of bronchiectasis with a chronic 
productive cough and allegations of shortness of breath.  The 
veteran's primary complaints were shortness of breath and 
pain and "stiffness" in his chest.  When the veteran was 
asked to elaborate on his chest pain, he related that it 
consisted of intermittent pain on the right side when he 
would take a deep breath and that it felt as if his lungs 
were "stiff."  He reported that the shortness of breath 
developed any time he became anxious or stress, walked 
rapidly or uphill or did anything strenuous, such as lifting 
or carrying a heavy item.  

It was noted by the examiner in May 2000 that veteran did not 
normally have shortness of breath with every day activities 
but that he could not do anything fast.  The veteran related 
that one of the main problems with working is that he was 
unpredictable in that he could become short of breath and 
would have to take breathing treatments which slowed him down 
and delayed his schedule.  He indicated that he coughed up at 
least several ounces of sputum daily, which was purulent when 
he had an infection.  The veteran denied having any pulmonary 
hemorrhage or any truly significant hemoptysis, only 
occasional blood streaking in the sputum.  It was noted that 
the veteran had not been to the emergency room or hospital 
for his lung disability.  The veteran stated that most of his 
infections occurred during the wet season in Arizona, and 
would last for four days and would not totally incapacitate 
him.  He denied any wheezing, and there was no evidence of 
any weight loss.  The examiner noted that the veteran had 
trouble keeping his weight off, especially since he was 
unable to walk fast.  It was noted that the veteran used 
oxygen when he was in high altitudes or when he became very 
short of breath.  The examiner indicated that there was no 
indication from previous lung studies, that the veteran 
needed oxygen.  The veteran had no known heart disease  or 
edema.  While the veteran was noted to have needed more rest 
with infections, he never required total bed rest.  The 
examiner related that there was no known emphysema.  The 
veteran was reported to have been on several mediations, 
inhalers, and a board for postural drainage.  

An examination of the veteran in May 2000 revealed that he 
was mildly overweight and did not appear chronically ill.  
There was a light thoracotomy scar from a prior right middle 
lobectomy.  An examination of the chest and lungs revealed 
normal respiratory excursion and good movements of the 
diaphragms, as determined by percussion.  Breath sounds were 
intact through both lung fields; although, there was some 
reduction anteriorly over the left upper lobe.  Over the 
right lung base, there was some crackles and fine rales.  
Otherwise, there were no rales, rhonchi or wheezes.  A chest 
X-ray revealed no evidence of any active pulmonary disease.   
Pulmonary function tests revealed FEV-1 of 80 percent pre 
bronchodilator and 77 percent post bronchodilator.  FEV1/FVC 
revealed 84 percent pre bronchodilator and 80 percent post 
bronchodilator.  DLCO was 99 percent predicted.  The overall 
impression was mild restrictive lung disease with no evidence 
of obstruction and DLCO within normal limits.  The impression 
of the examiner was bronchiectasis with intermittent 
infections.  The examiner concluded that there was no 
condition found on examination which would render the veteran 
unemployable. 

II.  Increased Evaluation Claim 

Laws and Regulations

The schedular criteria for evaluating respiratory disorders 
were changed effective on October 7, 1996.  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Under the old rating criteria which remained in effect until 
October 7, 1996, bronchiectasis was evaluated pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6601 (1996).  Under that 
code, a 30 percent evaluation would be assigned for moderate 
bronchiectasis manifested by persistent paroxysmal coughing 
occurring at intervals throughout the day and by abundant 
purulent and fetid expectoration, but with slight, if any, 
emphysema or loss of weight.  The next higher evaluation, 60 
percent, required severe bronchiectasis with considerable 
emphysema, impairment in general health manifested by loss of 
weight, anemia, or occasional pulmonary hemorrhages, and 
occasional exacerbations of a few days duration, with 
expected fever and other symptoms, and the disability is 
demonstrated by lipoidol injection and layer sputum test.  A 
100 percent rating was assigned when the disability was 
pronounced, with symptoms in aggravated form, marked 
emphysema, dyspnea at rest or on slight exertion, cyanosis, 
marked loss of weight or other evidence of severe impairment 
of general health.  38 C.F.R. § 4.97, Diagnostic Code 6601 
(in effect prior to October 7, 1996).

Under the amended criteria for bronchiectasis effective 
October 7, 1996, a 30 percent disability rating is warranted 
for bronchiectasis when the disability is manifested by 
incapacitating episodes of infection of two to four weeks 
total duration per year, or daily productive cough with 
sputum that is at times purulent or blood-tinged and requires 
prolonged (lasting four to six weeks) antibiotic usage more 
than twice a year.  An incapacitating episode is defined as 
one that requires bed rest and treatment by a physician. 61 
Fed. Reg. 46,729.  A 60 percent rating under the revised 
regulations is warranted if there are incapacitating episodes 
of infection of four to six weeks total duration per year, or 
near constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis 
and requiring antibiotic usage almost continuously.  A 100 
percent rating is warranted when there are incapacitating 
episodes of infection of at least six weeks total duration 
per year.  For rating purposes, an incapacitating episode is 
one that requires bedrest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6601.

The amended version of Diagnostic Code 6601 further provides 
that bronchiectasis can also be rated as pulmonary impairment 
due to chronic bronchitis, 38 C.F.R. § 4.97, Diagnostic Code 
6600.  Pursuant Diagnostic Code 6600, a 30 percent evaluation 
is warranted for a FEV-1 of 56 to 70 percent of predicted 
value, or FEV-1/FVC of 56 to 70 percent, or a Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 56 to 65 percent of predicted value.  A 
60 percent rating will be assigned where a FEV-1 is 40 to 55 
percent of predicted, or FEV-1/FVC is 40 to 55 percent of 
predicted, or DLCO (SB) is 40 to 55 percent of predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is 
appropriate with FEV-1 less than 40 percent of predicted 
value; or the ratio of FEV-1/FVC less than 40 percent; or 
DLCO (SB) less than 40 percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); or cor pulmonale (right 
heart failure); or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600 (1997).

Analysis

The criteria for a rating in excess of 30 percent has not 
been met under the old rating criteria.  In reaching this 
conclusion, the Board observes that the veteran's primary 
symptoms shown by the evidence of record include subjective 
complaints of shortness of breath, dyspnea and the mild 
production of sputum.  There was no diagnosis of emphysema 
and there was no evidence of impairment of the veteran's 
general health due to loss of weight or anemia.  In this 
regard, when recently examined by VA in May 2000, the 
examiner indicated that the veteran had trouble keeping his 
weight off, especially since he was unable to walk fast.  No 
history of fever, edema, or pulmonary hemorrhages were noted 
at that examination.  Overall, the preponderance of the 
medical evidence is against an evaluation in excess of 30 
percent for bronchiectasis under the old rating code.

Furthermore, the criteria for a rating in excess of 30 
percent has not been met under the new rating criteria.  
There is no evidence to suggest that the veteran has had 
incapacitating episodes of infection of four to six weeks a 
year. Indeed, the veteran indicated that most infections 
occurred during the wet season, would last for four days and 
did not totally incapacitate him.  While it was noted during 
the May 2000 VA examination, that the veteran coughed up 
several ounces of sputum daily, which were sometimes 
purulent, there was no evidence of associated weight loss, 
anorexia or frank hemoptysis.  Indeed, the veteran denied 
having any significant hemoptysis when examined in May 2000.  
In addition, the VA examiner in May 2000 indicated that the 
veteran had trouble keeping his weigh off, especially since 
he was unable to walk fast.  The only appropriate symptom or 
finding which is consistent with the 30 percent rating 
assigned is the veteran's reported need to use his inhalers 
every day. While the veteran was noted to have been on 
regular medication, to include oxygen for his bronchiectasis, 
he only used oxygen when he was in high altitudes or became 
very short of breath.  In fact, the VA examiner in May 2000 
indicated that pulmonary function studies did not indicate a 
need for oxygen. 

Finally, none of the values disclosed as a result of 
pulmonary function testing indicate that the veteran warrants 
greater than a 30 percent evaluation under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6600.  Pulmonary function 
testing conducted in May 2000 revealed FEV-1 to be 80 percent 
of predicted value.  FEV-1/FVC was 84 percent of predicted 
value.  DLCO was 99 percent of predicted value.  Pulmonary 
function testing reflects that the veteran's FEV-1 and FEV-
1/FVC were both in the range anticipated by a 30 percent 
evaluation.  Therefore, a preponderance of the evidence 
supports a finding that greater than 30 percent is not 
warranted under Diagnostic Code 6600.

Extraschedular Evaluation

Furthermore, the RO considered whether the veteran's claim 
should be referred to the appropriate official for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and declined to refer the claim to that 
official. There is no indication that the service-connected 
disabilities have resulted in frequent hospitalizations or a 
marked interference in employment.  Indeed, the veteran has 
indicated that he has not sought any hospitalization or 
emergency treatment for his service-connected bronchiectasis.  
Furthermore, the VA examiner in May 2000 indicated that the 
veteran did not have any condition which rendered him 
unemployable.  

III.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.
It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person. Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.

Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra- 
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in § 
4.16(a).  The rating board will include a full statement as 
to the appellant's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16 
(2001).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b).

Analysis

The veteran is currently evaluated as 30 percent disabling 
for bronchiectasis, 10 percent disabling for lumbosacral 
strain, and noncompensably disabling for hemorrhoids and 
fracture of the left little finger, for a combined 40 percent 
disability rating.  Accordingly, the minimum schedular 
requirement set forth in 38 C.F.R. § 4.16 is not met.  See 38 
C.F.R. § 4.25 (2001).  The percentage ratings set forth in 
the Schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disability in civil occupations. 
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2001).  
In other words, the assigned disability ratings in effect 
take into account the difficulties the veteran may have in 
seeking or maintaining employment.

The Board notes that these threshold percentage requirements 
may be set aside in exceptional cases where there is an 
unusual factor of disability rendering the appellant unable 
to secure or follow a substantially gainful occupation.  
However, such an unusual factor of disability is not shown by 
the evidence. 

The Board would observe that, while it is recognized that the 
veteran has not worked since 1993, merely being unemployed 
gives no rise to any inference that one is unemployable.  The 
Board notes that no health care provider has indicated that 
he is unemployable due to his service-connected disabilities.  
On the contrary, the May 1999 VA examiner concluded that the 
veteran did not have any condition which would render him 
unemployable after a through evaluation of the veteran's 
lungs, to include a chest X-ray and pulmonary function 
studies and a complete review of the claims files.  
Furthermore, as discussed above, there is no subsequent 
evidence that indicates the veteran's service- connected 
bronchiectasis has increased in severity.  

In addition, the Board notes that the veteran has been 
awarded disability benefits by the Social Security 
Administration, and that such benefits were granted in 
consideration of a primary diagnosis of "bronchiectasis" and 
a secondary diagnosis of "peptic esophagitis," for which 
service connection has not been awarded. 
In light of the foregoing, such evidence does not show that 
employment by the veteran is precluded solely on account of 
the service-connected disabilities. Moyer v. Derwinski, 2 
Vet. App. 289 (1992).  In summary, while the Board would 
certainly not dispute that the veteran may be somewhat 
hindered, especially in a work setting involving extensive 
lifting of heavy objects and walking at a fast pace, which 
would be traceable to, chiefly, his service-connected lung 
disorder, it has not been determined that he is unable to 
work in a more sedentary type of employment.  In reaching 
this determination, the undersigned has relied on the 
examination of May 29, 2000, which expressly rejected a 
finding of unemployability.  More weight has been accorded 
this assessment than the Social Security finding of 
disability because, as indicated, that agency considered a 
condition which is not service connected.  Moreover, the VA 
physician's opinion was based on a review of the veteran's 
claims folders, an interview, clinical evaluation, and 
diagnostic studies.  In addition, the VA examiner's provided 
a more recent analysis of the veteran's disability in 
contrast to the much earlier medical evaluation relied on by 
the Social Security Administration.  For the foregoing 
reasons, I conclude that the evidence is not in equal balance 
but preponderates against the claimant.

The evidence does not show that there is an unusual factor of 
disability rendering the appellant unable to secure or follow 
a substantially gainful occupation solely by reason of his 
service-connected disabilities, so as to warrant referral to 
the Director, Compensation and Pension Service.  See 38 
C.F.R. § 4.16(b) (2001).  


ORDER

An evaluation in excess of 30 percent for bronchiectasis is 
denied. 

A total rating based on unemployability due to service- 
connected disability is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

